DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2019, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Status of Claims
Claims 1-13 are pending and are rejected under 35 U.S.C. § 101.
Claims 1-2 and 7-8 are objected to due to minor informalities.
Claims 1-6 are being interpreted under 35 U.S.C. § 112(f) (or pre-AIA  35 U.S.C. § 112, sixth paragraph).

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “log extraction unit” in claim 1; a “modeling unit” in claims 1-2; a “correspondence acquisition unit” in claims 1 and 6; and a “determination unit” in claims 1-4 and 6.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 1-2 and 7-8 are objected to because of the following informalities:
Independent claims 1 and 7 each contain a reference to “a modeling unit that generates models …” Dependent claims 2 and 8 each contain references to “the plurality of models.”  While it is apparent that the “the plurality of models” refers to the models generated by the modeling unit, it is recommended that the same terminology be used consistently in the claims.  For example, claims 1 and 7 should specify “a modeling unit that generates a plurality of models …” Alternatively, claims 2 and 8 should specify “models” instead of “the plurality of models” in order to match the independent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13
Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims fall within at least one of the four categories of patent eligible subject matter.  However, the claimed invention is directed to collecting and analyzing data pertaining to detecting anomalies in log entries without significantly more.
 The following is an analysis of the claims regarding subject matter eligibility in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG):

Subject Matter Eligibility Analysis
Step 1: Do the Claims Specify a Statutory Category?
	Claims 1-6 describe a system, claims 7-12 describe a method/process, and claim 13 describes a storage medium containing a program, therefore satisfying Step 1 of the analysis.

Step 2 Analysis for Claims 1-6
Step 2A – Prong 1: Is a Judicial Exception Recited?
Independent claim 1 recites limitations for “a modeling unit that generates models from the plurality of log subsets extracted by the log extraction unit;” “a correspondence acquisition unit that acquires a correspondence between the models generated by the modeling unit and the plurality of log subsets that contribute to generation of the models;” and “a determination unit that classifies the plurality of log subsets into two log subset groups in accordance with presence or absence of contribution to generation of the models based on the correspondence acquired by the correspondence acquisition unit, determines, out of the two log subset groups, a minority log subset group that includes the log subsets the number of which is smaller, and determines one of the plurality of log subsets having the highest specificity related to presence or absence of contribution to generation of the models out of the plurality of log subsets based on the minority log subset group.”  
As explained in the October 2019 Update to the 2019 PEG, an example of claims that recite mental processes includes “a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.”  In claim 1, the limitations for generating models from log subsets, acquiring a correspondence between the models generated by the modeling unit and the plurality of log subsets, classifying the log subsets, and determining a log subset with the highest specificity related to presence or absence of contribution to generation of the models correspond to analysis of collected information.
The limitations identified above, as currently written, describe processes which, under their broadest reasonable interpretation, cover performance of the limitations in the human mind but for the recitation of generic computer components (i.e., use of a processor or a generic computer).  That is, nothing in the claim elements preclude the steps from practically being performed in the mind.  The analysis of the log subsets described by the limitations in the context of the claim involves making evaluations of the log subsets in order to determine their relevance to generated models.  
If a claim limitation, under its broadest reasonable interpretation, covers the practical performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See the 2019 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea.
Claims 2-6 describe further details pertaining to the analysis and operation of the various “units” specified in claim 1.  Each of the limitations in these dependent claims is directed to the identified abstract idea and, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, thereby falling within the “Mental Processes” grouping of abstract ideas.  Accordingly, each of these dependent claims recites an abstract idea.

Step 2A – Prong 2: Is the Judicial Exception Integrated into a Practical Application?
Claim 1 recites the use of a “log extraction unit,” a “modeling unit,” a “correspondence acquisition unit,” and a “determination unit.”  From the structure provided in the specification (see paragraphs [0046]-[0050]), the function of these “units” is implemented by the anomaly identification system in which a CPU executes one or more programs corresponding to the function of each unit.  Simply implementing the abstract idea(s) on a general purpose processor or other generic computer component is not a practical application of the abstract idea(s).  The CPU and anomaly identification system which implement the “units” cited in the claim are described at a high level of generality such that it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed as nothing more than an attempt to generally link the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Claim 1 also specifies a limitation for “a log extraction unit that extracts a plurality of log subsets from target logs in accordance with a predetermined condition, the number of the plurality of log subsets being three or more.”  This limitation and describes insignificant extra-solution activity pertaining to mere data gathering and does not integrate the abstract idea(s) into a practical application.
Claims 2-6 contain no additional elements which would integrate the identified abstract idea(s) into a practical application.
Accordingly, the identified additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Do the Claims Provide an Inventive Concept?
Claim 1 recites the use of a “log extraction unit,” a “modeling unit,” a “correspondence acquisition unit,” and a “determination unit.”  From the structure provided in the specification (see paragraphs [0046]-[0050]), the function of these “units” is implemented by the anomaly identification system in which a CPU executes one or more programs corresponding to the function of each unit.  When evaluating whether the claims provide an inventive concept, the presence of any additional elements in the claims need to be considered to determine whether they add “significantly more” than the judicial exception.  In the instant case, the CPU and anomaly identification system which implement the “units” cited in the claim describe a generic computer processor at a high level and do not represent “significantly more” than the judicial exception.  Therefore, these limitations recite no additional elements that would amount to significantly more than the abstract ideas defined in the claim.
Claim 1 also specifies a limitation for “a log extraction unit that extracts a plurality of log subsets from target logs in accordance with a predetermined condition, the number of the plurality of log subsets being three or more.”  This limitation is written in a generic manner and 
Claims 2-6 contain no additional elements that would amount to significantly more than the abstract ideas defined in the claims.

Conclusion
In light of the above, the limitations in claims 1-6 recite and are directed to an abstract idea and recite no additional elements that would amount to significantly more than the identified abstract ideas(s).  Claims 1-6 are therefore not patent eligible.

Step 2 Analysis for Claims 7-12
	Claim 7-12 recite limitations for a method which are similar to the limitations in claims 1-6, respectively, and are similarly directed to the same abstract ideas as identified above.  The Step 2 analysis for claims 7-12 is similar to the analysis for claims 1-6.  Accordingly, claims 7-12 are not patent eligible under 35 U.S.C. § 101 for the same reasons as claims 1-6.

Step 2 Analysis for Claim 13
	Independent claim 13 recites limitations for a storage medium containing a program which are similar to the limitations in claim 1 and is similarly directed to the same abstract ideas claim 13 is not patent eligible under 35 U.S.C. § 101 for the same reasons as claim 1.

Prior Art
Regarding independent claims 1, 7, and 13, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations of the claim when the claim is considered as a whole.  In particular, no prior art was found which teaches the combination of extracting log subsets, generating models from the log subsets, acquiring a correspondence between the models generated by the modeling unit and the plurality of log subsets, classifying the log subsets, and determining a log subset with the highest specificity related to presence or absence of contribution to generation of the models, as specified in the claims.
Relevant prior art is listed on the attached PTO-892.  Search of the prior art found several references which teach extraction and grouping of log data as part of detecting an anomaly.  Other prior art teaches generation of models based on the log data.  See, for example, the non-patent literature references cited on the attached PTO-892. 
The following is the closest prior art found:
Ueki et al. (U.S. Patent Publication No. 2002/0100023) teaches a system comprising a partial log creating device configured to create a plurality of partial logs from an inputted log, a normalized log creating device configured to create normalized logs by normalizing the partial logs by use of a master log serving as a normalization reference.  The normalized logs correspond to the extracted log subsets in the claims.  Ueki further teaches computing feature values representing the degree of feature of the occurrence and nonoccurrence of the events for 

Ueki et al. (U.S. Patent Publication No. 2003/0125904) teaches a method of log analysis which generating a plurality of logs, each log being recorded a plurality of events occurring upon the execution of the program according to an occurrence order of each of the events in each of the logs; performing a first calculation to calculate an event occurrence probability, for the occurrence order of each event, based on at least one from the program description concerning each event recorded in the logs and the data to be used upon the execution of the program description; and outputting information concerning an event which corresponds to a characteristic included in the logs, based on the event occurrence probability.  Ueki further teaches calculating the rarity, which indicates a level of the occurrence frequency (or non-occurrence frequency) of each event, for each event occurrence order, based on the event occurrence probability and then whether or not the log characteristic is included in a plurality of logs.  However, Ueki does not explicitly teach determining two subset groups of log subsets with the smaller group having a higher specificity as described in the independent claims.  Further, the rarity (corresponding to the specificity in the claims) is calculated at an event level, not a log subset level, and it would not be obvious to one of ordinary skill in the art to translate it to a log subset level (with each log subset containing multiple events).

Togawa (U.S. Patent Publication No. 2016/0224402) teaches log analysis which includes dividing a log file including information in which log records are aligned in time series, in accordance with a predetermined rule, into log groups each of which corresponds to a set of log records being contiguous in time series, each of the log records corresponding to information in which an event is associated with a time point of occurrence of the event; extracting patterns each of which is formed with events being contiguous in time series, from the log groups, and associates the patterns with frequency information indicating numbers of log records from which the patterns are extracted; and selects a pattern to be output, from the patterns on a basis of an inclusion relationship between events with which a pattern is formed and being contiguous in time series and events with which another pattern is formed and being contiguous in time series, and on a basis of frequency information associated with the patterns.  However, Togawa does not explicitly teach determining two subset groups of log subsets with the smaller group having a higher specificity as described in the independent claims.

None of the prior art found, either alone or in combination with other prior art, teaches or would reasonably suggest to one of ordinary skill in the art the combination of limitations described in the independent claims such that one of ordinary skill in the art would discern the claimed invention.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113